Title: From Thomas Jefferson to Vergennes, 21 October 1785
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Oct. 21. 1785.

I have the honour of inclosing to your Excellency a report of the voiage of an American ship, the first which has gone to China. The circumstance which induces Congress to direct this communication is the very friendly conduct of the Consul of his Majesty at Macao, and of the Commanders and other officers of the French vessels in those seas. It has been with singular satisfaction that Congress have seen these added to the many other proofs of the cordiality of this nation towards our citizens. It is the more pleasing when it appears in the officers of government because it is then viewed as an emanation of the spirit of the government. It would be an additional gratification to Congress, in this particular instance, should any occasion arise of notifying those officers that their conduct has been justly represented to your Excellency on the part of the United States, and has met your approbation. Nothing will be wanting on our part to foster corresponding dispositions in our citizens, and we hope that proofs of their actual existence have appeared and will appear whenever occasion shall offer. A sincere affection between the two people is the broadest basis on which their peace can be built.
It will always be among the most pleasing functions of my office when I am made the channel of communicating the friendly sentiments of the two governments. It is additionally so as it gives me an opportunity of assuring your Excellency of the high respect and esteem with which I have the honour to be your Excellency’s most obedient and most humble servant,

Th: Jefferson

